Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 14 July 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            
                            philadelphia 14 july 1783
                        
                        i take the opportunity of major l’enfant going to Camp to present my Respects to your Excellency. that
                            officer informed me in the Conversation of the journey which he is to undertake with baron de Stuben. i don’t presume
                            Certainly to penetrate into the wiews of your excellency or to direct your Confidence, but i beg leave to observe to you
                            that i have not received yet any orders from france, that, i am still in the service of america and so that i hope if
                            neither i nor the first officer of the Corps we have not been so unfortunate as to lose your esteem, and confidence your
                            Excellency will be so good as not to trust any person with any business which belong to our Department. I have the honour
                            to be with the greatest Respect your Excellency’s the most obedient and humble servant
                        
                            Duportail
                        
                    